FILED
                                                                      United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                          Tenth Circuit

                             FOR THE TENTH CIRCUIT                        November 17, 2016
                         _________________________________
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court
DARWIN LEROY LONG,

      Plaintiff - Appellant,

v.                                                         No. 15-4131
                                                   (D.C. No. 2:14-CV-00463-DN)
WELLS FARGO BANK, N.A., as Trustee                           (D. Utah)
for Option One Mortgage Loan Trust 2007-
6, Asset Backed Certificates, Series 2007-
6; ETITLE INSURANCE AGENCY;
HOMEWARD RESIDENTIAL, f/k/a
American Home Mortgage Servicing, Inc.;
OCWEN MORTGAGE,

      Defendants - Appellees.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before KELLY, GORSUCH, and MATHESON, Circuit Judges.
                  _________________________________

      Darwin Long appeals the district court’s Federal Rule of Civil Procedure 12(b)(6)

dismissal of his request for relief under the Declaratory Judgment Act (“DJA”),

28 U.S.C. § 2201(a). Exercising jurisdiction under 28 U.S.C. § 1291, we affirm.



      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
                                    I.   BACKGROUND

       In April 2007, Mr. Long and his wife, Jackie, executed a promissory note for

$270,000, which was secured by a properly recorded deed of trust on their home in

Cottonwood Heights, Utah. All of the defendants (now appellees) had some

connection to the loan.

       The Longs stopped making payments in September 2009, causing the loan to

go into default. Acting as successor trustee for the deed of trust, eTitle Insurance

Agency (“eTitle”) sent the Longs a series of default notices and advised them of its

intention to sell the property in a non-judicial foreclosure. These efforts continued

from March 2010 through 2014, when Mr. Long filed the underlying lawsuit in Utah

state court to halt foreclosure. Among other claims, he asserted a violation of the Fair

Debt Collection Practices Act (“FDCPA”). The defendants removed the case because the

FDCPA claim conferred federal question jurisdiction under 28 U.S.C. § 1331.

       After removal, Mr. Long filed an amended complaint, which asserted claims for

quiet title; negligent and intentional misrepresentations; violations of the statute of frauds,

Utah Mortgage Fraud Act, and the FDCPA; and breaches of fiduciary duty. The amended

complaint also sought a declaratory judgment. Mr. Long asked the district court to

determine each defendant’s rights and responsibilities in the property under the deed of

trust and also to declare that (a) numerous loan- and foreclosure-related documents were

invalid; (b) no defendant has a valid claim, interest, or title in the property; and (c) eTitle

has no right to foreclose on the property.



                                               2
       The defendants filed Rule 12(b)(6) motions to dismiss all claims. The district court

granted the motions and dismissed Mr. Long’s amended complaint with prejudice.

Mr. Long filed a timely motion to alter or amend the judgment under Fed. R. Civ. P.

59(e), but that motion was denied. Mr. Long now appeals only the district court’s

dismissal of his request for relief under the DJA, not the dismissal of his substantive

claims. He asks us to find that his Amended Complaint “was legally sufficient in stating

a claim for relief under the [DJA]” and to remand for the district court to declare

whether eTitle and the other defendants have authority to foreclose on his property.

Corrected Aplt. Opening Br. at 18.

                                       II. ANALYSIS

       “To survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks omitted). Plaintiffs must

allege specific facts that would support the conclusion that they are entitled to relief.

Khalik v. United Air Lines, 671 F.3d 1188, 1191 (10th Cir. 2012) (“[M]ere labels and

conclusions . . . will not suffice.” (internal quotation marks omitted)). Applying this

standard, the district court dismissed all of Mr. Long’s substantive claims for failure to

state a claim. It also held that Mr. Long is not entitled to a declaratory judgment because

he “has not presented plausible allegations that any of the [loan assignment] documents

are invalid.” Aplt. App., Vol. 2 at 339 & n.30.

       The sole issue Mr. Long presents for our review is whether the DJA request

should have been dismissed. See Corrected Aplt. Opening Br. at 12 (“[T]he final

                                               3
judgment in this case dismissed (with prejudice) the claim for relief on appeal under

the Declaratory Judgment Act . . . ; all other claims pleaded are not the subject of this

appeal.”); id. at 27 (“Only Homeowner’s request for declaratory relief is sought as

the subject of this appeal as against Etitle.”).

       The district court’s Rule 12(b)(6) dismissal of the request for a declaratory

judgment is subject to de novo review. SEC v. Shields, 744 F.3d 633, 640 (10th Cir.

2014). “This court can affirm the district court’s dismissal on any ground

sufficiently supported by the record.” GF Gaming Corp. v. City of Black Hawk,

Colo., 405 F.3d 876, 882 (10th Cir. 2005).

       The availability of declaratory relief “presupposes the existence of a judicially

remediable right.” Schilling v. Rogers, 363 U.S. 666, 677 (1960). No such “judicially

remediable right” exists here because Mr. Long chose not to appeal the district court’s

dismissal of any substantive claim—including the action for quiet title that overlaps with

his request for declaratory relief. Because Mr. Long’s substantive claims have failed, his

request for declaratory relief in relation to those claims is not viable. See, e.g.,

Fedorowicz v. Pearce, 641 F. App’x 773, 776 n.2 (10th Cir.) (deeming declaratory

judgment remedy “unavailable because it is based on an invalid cause of action”),

cert. denied, 136 S. Ct. 2422 (2016); Adams v. FedEx Ground Package Sys., Inc.,

546 F. App’x 772, 776-77 (10th Cir. 2013) (holding that declaratory judgment claim

failed “because there are no rights left to be declared under [appellant’s] other failed

claims”).



                                               4
                                 III. CONCLUSION

      For these reasons, we affirm the district court’s dismissal of Mr. Long’s

request for declaratory relief under the DJA.


                                           ENTERED FOR THE COURT,



                                           Scott M. Matheson, Jr.
                                           Circuit Judge




                                          5